      Case 3:19-cv-00208-KRG-MPK Document 60 Filed 04/28/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DEMETRIUS PIRL,                                  )
                                                 )
              Plaintiff,                         )       Civil Action No. 19-208J
                                                 )       District Judge Kim R. Gibson
                      v.                         )       Magistrate Judge Maureen P. Kelly
                                                 )
SERGEANT, MAJOR RINGLING,                        )       Re: ECF No. 56
FACILITY MANAGER ERIC TICE, and                  )
THE DEPARTMENT OF CORRECTIONS                    )
                                                 )
              Defendants.                        )



                                      MEMORANDUM ORDER

       Plaintiff Demetrius Pirl (“Plaintiff”), an inmate presently confined at the State Correctional

Institution at Frackville (“SCI-Frackville”), has presented a civil rights complaint which he has

been granted leave to prosecute in forma pauperis. ECF Nos. 5 and 6. This action arises out of

an incident in which a prison official allegedly told other inmates that Plaintiff was a “rat.”

Plaintiff claims that this conduct placed him at risk of harm, and it ultimately resulted in another

inmate attacking Plaintiff. ECF No. 6.

       After the parties completed fact discovery, Defendants filed a Motion for Summary

Judgment. ECF No. 39. On March 29, 2021, a pending Report and Recommendation was

submitted, recommending that the Motion for Summary Judgment be granted in part and denied

in part, and that certain of Plaintiff’s claims be permitted to proceed. ECF No. 51. Defendants

did not file Objections to the Report and Recommendation by the April 26, 2021 deadline. ECF

No. 56. At his request, the Court granted Plaintiff an extension of time until May 14, 2021 to file

Objections. ECF No. 58.
       Case 3:19-cv-00208-KRG-MPK Document 60 Filed 04/28/21 Page 2 of 3




         Presently before this Court is Plaintiff’s renewed Motion for Appointment of Counsel, ECF

No. 56, which requires the Court to determine whether, under the facts and circumstances of this

case, the Court should exercise its discretion pursuant to 28 U.S.C. § 1915(e)(1) and request an

attorney to represent Plaintiff in the prosecution of this action. 1

         In the instant Motion, Plaintiff requests that counsel be appointed for the purpose of

conducting further investigation and to represent him in his jury trial. ECF No. 56 at 2. Plaintiff

also notes that he is undergoing medical treatment at a different facility until April 19, 2021, where

he does not have access to his legal materials. Id. at 1-2.

         Upon review, the Court finds that Plaintiff’s Motion should be denied without prejudice.

To the extent Plaintiff seeks counsel in order to conduct further discovery, the Court notes that fact

discovery has been completed in this matter. The Court also granted Plaintiff an extension of time

to file his Objections, if any, to the Report and Recommendation in order to address any concerns

arising out of his temporary relocation to another facility for medical treatment.

         In addition, for the reasons set forth in the Court’s Order dated March 9, 2020, ECF No.

14, and because consideration of the factors set forth in Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993)

does not warrant the appointment of counsel in this instance, the Court declines to exercise its

discretion and request counsel to represent plaintiff in the prosecution of this action. See Parham

v. Johnson, 126 F.3d 454, 457 (3d Cir. 1997).

         Further, because Defendants’ Motion for Summary Judgment is still pending and the

parties have not engaged in formal alternative dispute resolution, it is not clear at this juncture

whether Plaintiff’s claims will proceed to trial, or if further proceedings will occur. Given the



1
  This is Plaintiff’s second Motion for the Appointment of Counsel. Plaintiff filed a previous request for counsel at
the pleadings stage of this case, which the Court denied without prejudice. ECF Nos. 11 and 14.


                                                              2
          Case 3:19-cv-00208-KRG-MPK Document 60 Filed 04/28/21 Page 3 of 3




scarcity of pro bono resources, the Court finds that it is appropriate to deny Plaintiff’s request at

the present time. However, Plaintiff may renew this request as appropriate after the Court enters

an Order resolving the Motion for Summary Judgment.

          Accordingly, the following Order is entered:

          AND NOW, this 28th day of April 2021, IT IS HEREBY ORDERED that Plaintiff’s

Motion for Appointment of Counsel, ECF No. 56, is DENIED without prejudice.

          In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any appeal

is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street, Room 3110,

Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any appellate

rights.



                                               BY THE COURT:


                                               /s/ Maureen P. Kelly_____________
                                               MAUREEN P. KELLY
                                               UNITED STATES MAGISTRATE JUDGE


cc:       Demetrius Pirl
          KB-1934
          SCI Frackville
          1111 Altamont Boulevard
          Frackville, PA 17931

          All counsel of record via CM/ECF.




                                                     3
